Citation Nr: 0427634	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a service-connected stress fracture of the 3rd metatarsal, 
right foot.

2.  Entitlement to service connection for degenerative 
arthritis of the right knee, as secondary to a service-
connected stress fracture of the 3rd metatarsal, right foot.

3.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30, for convalescence following surgery for a 
service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, VA will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see also 38 C.F.R. § 
3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his § 4.30 claim, and which party is responsible 
for attempting to obtain any such information or evidence.  
Although the veteran was provided a VCAA notice letter in 
January 2002, it did not address this issue.  Until the 
veteran is provided notice as to what information and 
evidence is needed to substantiate his claim, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating this claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).

Additionally, the Board notes that the veteran's October 2000 
VA examination reflects that he has had surgeries on the 
right first metatarsal, to include a right bunionectomy and a 
cheilectomy.  A diagnosis of hallux tendonitis of the right 
foot was also provided.  It is unclear from the examination 
report the extent to which the veteran's right foot 
disability is attributable to his service-connected stress 
fracture of the third metatarsal, right foot.  As such, an 
additional VA examination, addressing this matter, is 
required.  

Moreover, given the uncertainty as to the etiology of the 
veteran's degenerative arthritis of the right knee, on remand 
he should be afforded an appropriate VA examination to 
resolve this matter.  See Horowitz v. Brown, 5 Vet. App. 217 
(1993) (where there is a reasonable possibility that a 
current condition is related to or is a residual of a 
condition experienced in service, the Board should seek "a 
medical opinion as to whether [the claimant's] current 
disabilities are in any way related to or a residual of those 
experienced in service.")  Medical expertise informed by 
full review of the history and appropriate testing and 
examination is required.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The RO should ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with 
and satisfied as to each issue, 
including the temporary total rating.  
The veteran should be requested to 
provide any evidence in his possession 
that pertains to his claim.

2.  The RO should ask the veteran 
whether there exist any recent VA or 
private medical records related to the 
disabilities on appeal that are not 
currently in the claims folder.  If 
so, obtain and associate them with the 
claims folder.

3.  Once the above development has 
been completed, the veteran should be 
afforded a VA examination to determine 
the current severity of his stress 
fracture of the third metatarsal, 
right foot.  The claims file must be 
made available to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  Specifically, the examiner 
should set forth which specific 
symptoms or disabilities are due to 
the veteran's service-connected stress 
fracture of the third metatarsal, 
right foot, as opposed to other 
unrelated right foot disorders.  If no 
opinion can be rendered, an 
explanation should be set forth 
discussing why a response is not 
possible or feasible.

4.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist to determine the etiology 
and date of onset of his degenerative 
arthritis of the right knee.  The 
claims folder must be made available 
to the examiner for review.  The 
examiner should elicit from the 
veteran his account of the history of 
his right knee disorder.  The examiner 
should identify all relevant pathology 
which is present and describe the 
nature and progress of any pathology 
which has been identified.  After 
reviewing the records and examining 
the veteran, the examiner is requested 
to express opinions as to the 
following questions:

?	What is the apparent/likely 
date of onset and etiology of 
any pathology of the  
veteran's right knee?

?	Is it at least as likely as 
not that any current right 
knee disorder was caused or 
aggravated by the veteran's 
service-connected right foot 
stress fracture?

5.  The RO then should re-adjudicate 
the veteran's claims in light of the 
evidence added to the record since the 
last Supplemental Statement of the 
Case (SSOC).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

